993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.BROADCAST MUSIC, INC., Plaintiff-Appellee,andCONRAD MUSIC;  Pronto Music;  Dleif Music, Incorporated;Lena Music, Incorporated;  Abkco Music, Incorporated;Irving Music, Incorporated;  Klondike Enterprises, Limited;Regent Music Corporation, Plaintiffs,v.John GALLOWAY, Defendant-Appellant,andOPTICOM, INCORPORATED, d/b/a Want Am, Defendant.
No. 92-1236.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 15, 1993May 18, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-381)
John Galloway, Appellant Pro Se.
William H. Crispin, Verner, Liipfert, Bernhard, McPherson & Hand, McLean, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
OPINION
Before PHILLIPS, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
John Galloway appeals from the district court's order awarding summary judgment to Broadcast Music, Inc. on its claim of copyright infringement under 17 U.S.C.A. §§ 501-510 (West 1977 & Supp. 1992) and dismissing his counterclaim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Broadcast Music, Inc. v. Galloway, No. CA-91-381 (E.D. Va.  Jan. 24, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court's award of costs and attorney's fees is not before this Court.   See Budinich v. Becton Dickinson & Co., 486 U.S. 196 (1988)